Exhibit 10.2

 

LOGO [g830232g0529201725459.jpg]

 

 

TERADATA INCENTIVE STOCK PURCHASE PLAN

Stock Purchase Agreement

By electing to participate in the Teradata Incentive Stock Purchase Plan (the
“Plan”), I acknowledge that I have read and accept this agreement (this “Stock
Purchase Agreement”), and I understand and agree to the following conditions:

 

1.

AUTHORIZATION

I hereby authorize Teradata Corporation (the “Company”) to enroll me in the
Plan. Capitalized terms used but not defined in this Stock Purchase Agreement
shall have the meaning ascribed to them in the Plan.

I also acknowledge that a copy of the Plan, Plan Summary and Prospectus, and the
Company’s most recent Annual Report and Proxy Statement (the “Prospectus
Information”) have been received by me via email.

I understand that I may, at any time, withdraw the consents set forth in this
document in any case without cost, by contacting in writing my local human
resources representative on or before 5:00 p.m. PST on June 15, 2020 (the
“Enrollment Deadline”). I understand, however, that on and after the Enrollment
deadline, this Stock Purchase Agreement shall become irrevocable and I will no
longer have the opportunity to revoke my consents.

 

2.

ELECTION TO PURCHASE SHARES

I hereby authorize the Company to apply 100% of my Annual Incentive Compensation
earned for the 2020 calendar year, if any, to purchase shares of Teradata Common
Stock (“Shares”) at the Purchase Price on the date that the Annual Incentive
Compensation would otherwise be payable to me (the “Purchase Date”), all as set
forth in the Plan.

 

3.

TAX WITHHOLDING

I acknowledge that, when Shares are purchased under the Plan, I will recognize
immediate taxable income equal to the amount of my Annual Incentive Compensation
used to purchase Shares, and the Company (or its Subsidiaries) will have certain
tax withholding obligations (the “Tax Withholding Obligation”). I acknowledge
that the Company will satisfy the Tax Withholding Obligation using the methods
summarized below.

Section 16 Officers

I understand that if I am designated as a “Section 16 officer” of the Company,
then the Tax Withholding Obligation will be satisfied under the so-called “Net
Share Withholding Method”, under which the Company will retain a number of
Shares purchased by me under the Plan with a value (based on the prevailing
market price) equal to the required Tax Withholding Obligation. I understand
that the Tax Withholding Obligation will be based on the maximum statutory tax
rates in the applicable taxing jurisdictions.



--------------------------------------------------------------------------------

If I am a Section 16 officer, I expressly consent to the Net Share Withholding
Method and agree and acknowledge that I may not satisfy the Tax Withholding
Obligation by any other method.

Other Participants

I understand that, if I am not designated as a “Section 16 officer” of the
Company, then the Tax Withholding Obligation will be satisfied under a so-called
“Sell-to-Cover Method”, under which the Company will arrange a broker-assisted
sale of a number of the Shares I purchased under the Plan, promptly after those
Shares are credited to the Brokerage Account, with a value (based on the
prevailing market price) equal to the Tax Withholding Obligation. The sales
proceeds generated under the Sell-to-Cover Method will be remitted to the
Company and used to satisfy the Tax Withholding Obligation. I understand that
the Tax Withholding Obligation will be based on the minimum statutory tax rates
in the applicable taxing jurisdictions.

If I am not a Section 16 officer, I expressly consent to the Sell-to-Cover
Method and agree and acknowledge that I may not satisfy the Tax Withholding
Obligation by any other method and that I cannot influence how or when the
broker-assisted sale will take place.

 

4.

DATA PRIVACY

I hereby consent to the collection, use and transfer, in electronic or other
form, of my personal data as described in this Stock Purchase Agreement by and
among, as applicable, the Company, its Plan administrators, and any Subsidiaries
for the exclusive purpose of implementing, administering and managing my Plan
participation.

I understand that the Company may hold certain personal information about me,
including, but not limited to, my name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, and details of all purchase rights, canceled, exercised, vested,
unvested or outstanding in my favor, for the purpose of implementing,
administering and managing the Plan (“Data”).

I understand that Data will be transferred to any third parties assisting in the
implementation, administration and management of the Plan, that these recipients
may be located in my country or elsewhere, including the United States, and that
the recipient’s country may have different data privacy laws and protections
than my country. I authorize the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the sole purpose of
implementing, administering and managing my participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom I may elect to deposit any Shares purchased under the
Plan.

 

5.

ELECTRONIC DELIVERY & ACCEPTANCE

I agree to accept by email all documents relating to the Company, the Plan, this
Stock Purchase Agreement, the Prospectus Information and all other documents



--------------------------------------------------------------------------------

that the Company is required to deliver to its security holders (including,
without limitation, disclosures that may be required by the Securities and
Exchange Commission). I also agree that the Company may deliver these documents
by posting them on a website maintained by the Company or by a third party under
contract with the Company. If the Company posts these documents on a website, it
will notify me by email of their availability. I acknowledge that I may incur
costs in connection with electronic delivery, including the cost of accessing
the internet and printing fees, and that an interruption of internet access may
interfere with my ability to access the documents. This consent shall remain in
effect until I notify my local human resources representative in writing that
the Company should deliver paper documents.

 

6.

ADDITIONAL ACKNOWLEDGEMENTS

By electing to participate in the Plan, I understand and acknowledge that:

 

  •  

the Plan is established voluntarily by the Company, my participation in the Plan
is voluntary, and the Company makes no promises or representations about the
value or returns of any Shares purchased under the Plan;

 

  •  

my participation in the Plan shall not be construed to provide me with any
guarantee or assurance of earning or receiving any Annual Incentive Compensation
amount whatsoever;

 

  •  

the Plan is discretionary in nature and may be modified, amended, suspended or
terminated by the Company at any time, unless otherwise provided in the Plan,
and all decisions with respect to the Plan and future grants of the right to
purchase Shares, if any, will be at the sole discretion of the Company;

 

  •  

the future value of any Shares purchased or to be purchased under the Plan is
unknown and cannot be predicted with certainty;

 

  •  

if Shares are purchased for me on the Purchase Date, the value of those Shares
acquired under the Plan may increase or decrease in value, even below the
Purchase Price, and the Company is not liable for any decrease in the value of
Shares;

 

  •  

the Plan is not intended to be, and will not be treated as, an “employee stock
purchase plan” within the meaning of Section 423 of the Internal Revenue Code;

 

  •  

on the date of executing this Stock Purchase Agreement, I do not have any
material nonpublic information concerning the Company;

 

  •  

I am hereby advised to consult with my personal tax, legal and financial
advisors regarding my participation in the Plan before taking any action related
to the Plan; and

 

  •  

I agree that, where permitted by local law, any controversy or claim arising out
of or related to the Plan or this Stock Purchase Agreement or my employment
relationship with the Company shall be resolved by first



--------------------------------------------------------------------------------

 

exhausting the Company’s internal dispute resolution process and policy in place
when the dispute arose, and then by arbitration pursuant the Mutual Agreement to
Arbitrate All Employment Related Claims attached hereto as Exhibit A.

Please check one of the boxes below and sign and date this Stock Purchase
Agreement.

 

  ☐

I hereby elect to participate in the Plan on the terms, and subject to the
conditions, of the Plan and this Stock Purchase Agreement.

 

  ☐

I hereby decline participation in the Plan and therefore do not agree to the
terms of this Stock Purchase Agreement.

 

 

Full Name

    

 

 

Signature

    

 

Date



--------------------------------------------------------------------------------

EXHIBIT A

TERADATA CORPORATION

MUTUAL AGREEMENT TO ARBITRATE ALL EMPLOYMENT RELATED CLAIMS

Teradata Corporation, including its divisions, subsidiaries and related
companies (collectively, “Teradata”), believes most employment-related disputes
are best resolved through open and honest communication and, when necessary,
through the company’s Internal Dispute Resolution Policy (the “IDR Policy”),
outlined in detail at CMP 706. If a dispute cannot be resolved informally, and
given our desire to establish a speedy, impartial and cost-effective way to
resolve disputes, the final stage of the IDR Policy provides the unresolved
matter will be submitted to final and binding arbitration. This is Teradata’s
and my mutual Arbitration Agreement (“Agreement”).

This Agreement to arbitrate includes every possible claim, dispute, or cause of
action, in law or equity, arising out of or relating in any way to my employment
with Teradata or the termination of my employment, to the maximum extent
permitted by law, whether asserted during my employment with Teradata or after
it has ended, including claims that I or my heirs, successors, administrators,
and assigns may have against Teradata or against any of its current and former
officers, directors, employees, representatives, contractors, owners,
shareholders, or agents in their capacity as such, and all successors and
assigns of any of them, or claims that Teradata may have against me
(collectively, “Claims”).

Claims subject to this Agreement include, but are not limited to, claims
pursuant to any federal, state or local law or statute including (without
limitation) the Age Discrimination in Employment Act, Title VII of the Civil
Rights Act of 1964, the Americans With Disabilities Act of 1990, the Family and
Medical Leave Act, the Fair Labor Standards Act, the federal Equal Pay Act, the
Worker Adjustment and Retraining Notification Act, the Uniform Service
Employment and Reemployment Rights Act, the Genetic Information
Nondiscrimination Act, the California Fair Employment and Housing Act, the
California Labor Code, the California Equal Pay Act, and the California Family
Rights Act, all as amended; Claims for wages, overtime, or other compensation
due; Claims involving meal and rest breaks; Claims for benefits (except where an
employee benefit plan specifies that its claim procedure shall culminate in an
arbitration procedure different from this one); Claims for breach of contract or
other promise (oral or written, express or implied); Claims for any form of
illegal discrimination or harassment under state or federal law; Claims for
wrongful termination or discharge (constructive or actual); Claims for violation
of any public policy; Claims for improper, unfair, and/or retaliatory treatment
or dismissal; and all tort Claims. Claims not covered by this Agreement are
claims for workers’ compensation benefits, unemployment compensation benefits,
claims governed by ERISA or other claims that, as a matter of law, the parties
cannot agree to arbitrate. I understand that while I still have a right to file
a charge with a state or federal agency, I will submit the final resolution of
any Claim to an arbitrator instead of a court or jury. Teradata and I
acknowledge that, by entering into this Agreement, we both waive the right to
resolve any Claims through a trial by jury, in exchange for the benefits of a
speedy and less expensive dispute resolution procedure.

Teradata and I agree that we will resolve our disputes on an individual basis
only. Except for representative claims under California’s Private Attorneys
General Act, which cannot be waived under applicable law and which are therefore
excluded from this Agreement, Teradata and I expressly intend and agree that:
(a) class action and representative action procedures are hereby waived and
shall not be asserted, nor will they apply, in any arbitration pursuant to this
Agreement; (b) we will not assert class action or representative action claims
in arbitration or otherwise; and (c) we shall submit only our own, individual
Claims in arbitration.



--------------------------------------------------------------------------------

The arbitrator may not consolidate more than one person’s Claims and may not
otherwise preside over any form of a representative or class proceeding. This
Agreement also prevents me from participating in a class action (existing or
future) that is brought by any other party.

The arbitration shall be governed by the Federal Arbitration Act. The hearing
will be conducted by the American Arbitration Association (the “AAA”) under the
AAA’s then applicable employment arbitration rules (except as those rules are
modified by this Agreement) and presided over by a sole arbitrator. The AAA
rules are available online at https://www.adr.org/Rules. To file a claim, I will
only be required to pay the equivalent of the fee to file a complaint in a court
of local jurisdiction. Teradata will pay any remaining fees that are specific to
arbitration, including the arbitrator’s fees and expenses. However, Teradata and
I will each pay our own attorneys’ fees and our own standard litigation costs.
If we cannot mutually agree on an arbitrator, the arbitrator will be selected
according to the AAA’s rules and procedures. The arbitrator shall have the
exclusive authority to rule on any challenge to his or her own jurisdiction or
to the validity, enforceability, or formation of any portion of this Agreement
to arbitrate.

The arbitration hearing will be held in or near the city where I worked with
Teradata, or as otherwise mutually agreed to by me and Teradata. To prepare for
the hearing, both Teradata and I have the right to take the sworn deposition
statements of two individuals and, in addition, any expert witness expected to
testify at the hearing. All documents to be used as exhibits and a list of all
potential witnesses will be exchanged at least two weeks in advance of the
hearing. No other discovery will be permitted unless the arbitrator finds there
is a compelling need to do so and this need outweighs our desire for a quick and
inexpensive resolution of the dispute. The arbitrator may consider and grant
prehearing dispositive motions as he/she deems appropriate. The arbitrator will
make a decision using the substantive law of the state where the claim arose or
federal law where applicable. The arbitrator shall: (a) have the same full
authority to order relief as would a court or a jury (including but not limited
to an award of attorneys’ fees or costs under any applicable statute or written
agreement); and (b) issue a written arbitration decision including the
arbitrator’s essential findings and conclusions and a statement of the award.
The arbitrator’s award may be entered and enforced by any court with
jurisdiction.

This Agreement is not an employment contract and does not alter the terms of my
at-will employment relationship with Teradata. Our mutual willingness to submit
all disputes to arbitration is consideration for this Agreement. As additional
consideration, I understand Teradata requires me to sign this Agreement as a
condition of the compensation and benefits provided to me now and during my
employment with Teradata.

This is the entire Agreement between Teradata and me relating to arbitration and
supersedes any other written or oral agreement relating to arbitration, except
for the IDR Policy which remains in full force and effect (however, in the event
this Agreement and the IDR Policy conflict, this Agreement shall govern). This
Agreement to arbitrate shall survive termination of my employment at Teradata. I
have had a full opportunity to review this Agreement and I understand and agree
to its terms. This Agreement can only be revoked or modified by a writing signed
by both me and an officer of Teradata. If any portion of this Agreement is held
to be void or unenforceable under any federal, state, or local law, the rest of
the Agreement will remain in full force and effect.